
	
		II
		110th CONGRESS
		1st Session
		S. 318
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 17, 2007
			Mrs. Dole introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To redesignate the Special Textile
		  Negotiator of the United States Trade Representative as the Chief Textile
		  Negotiator and confer the rank of Ambassador upon that position, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Textile Negotiator Promotion
			 Act.
		2.Chief Textile Negotiator
			(a)In generalSection 141 of the Trade Act of 1974 (19
			 U.S.C. 2171) is amended—
				(1)in subsection (b)(2)—
					(A)by striking and one Chief
			 Agricultural Negotiator and inserting , one Chief Agricultural
			 Negotiator, and one Chief Textile Negotiator;
					(B)by striking or the Chief
			 Agricultural Negotiator and inserting , the Chief Agricultural
			 Negotiator, or the Chief Textile Negotiator; and
					(C)by striking and the Chief
			 Agricultural Negotiator and inserting , the Chief Agricultural
			 Negotiator, and the Chief Textile Negotiator; and
					(2)in subsection (c), by adding at the end the
			 following new paragraph:
					
						(6)The principal function of the Chief Textile
				Negotiator shall be to conduct trade negotiations and to enforce trade
				agreements relating to United States textile and apparel products and services.
				The Chief Textile Negotiator shall be a vigorous advocate on behalf of United
				States textile and apparel interests. The Chief Textile Negotiator shall
				perform such other functions as the United States Trade Representative may
				direct.
						.
				(b)Effective date; continuation in
			 office
				(1)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act.
				(2)Continuation in officeThe individual serving as Special Textile
			 Negotiator of the United States Trade Representative on the day before the date
			 of the enactment of this Act may serve in the Chief Textile Negotiator position
			 established pursuant to subsection (a) as Acting Chief Textile Negotiator until
			 the date that an individual nominated to such position by the President is
			 confirmed by the United States Senate.
				
